Case 1:19-cv-06901-GBD Document 25 Filed 03/17/20 Page Lof1
THE WEITZ LAW FIRM, P&#AS- ‘ Tyr i
i SDC SDNY Bank k of America Building
DOC * MENT 18305 Biscayne Blvd., Suite 214
{PBLECTRiruicat py yy Aventura, Florida 33160
DOCH
4) DATE FLLEMAR 1 9 2020

    

PURER EATEN MEME SORTER Loe oa et
RB ARMN: PIR tens A

 

ROR aI Ma Fe a ANN

 

March 17, 2020

 

 

VIA CM/ECF SOO
Honorable George B. Daniels RDERED
United States District Court The ¢
0
Southern District of New York up 1g 29 Apri 3 2020 C€ scheduled for
500 Pearl Street, Courtroom 11A 2 20 is

at o0med to

New York, NY 10007-1312 at 9:30 a

 

Re: Velasquez v. Rex Pipe Shop Inc., et FUG
Case 1:19-cv-06901-GBD

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
economic effects it is causing to virtually all businesses open to the public (including possible
complete closures), such as the business involved in this matter, Plaintiff's undersigned counsel
hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
Conference in this matter.

Further, since undersigned counsel is based in Florida, an in-person Conference would require
possible unsafe roundtrip travel from Florida to New York (in both of which official states of
emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
underlying asthmatic-type health condition which, potentially, would be adversely affected by the
COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
alternative, undersigned counsel respectfully requests that any future Conference be conducted
telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
telephone or video conferencing where practicable.”

The Court may wish to note that this is undersigned counsel's first request to stay this matter.
Thank you for your consideration of this unexpected, but essential, request.

Sincerely,

By: /S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Tel.: (305) 949-7777
Fax: (305) 704-3877
Email: bbw@weitzfirm.com

 

 
